Per Curiam.

We have examined the entire record in this case with care. The controversy presented in the briefs and on the trial below springs entirely from the fact that the plaintiff plead one contract, and relied thereon, while the defendants, in their answer, set np an entirely different contract, and sought, by way of counter-claim (which, but for the contract that defendants averred, they would clearly not be entitled to) to recover damages from the plaintiff. All of the differences between the parties can be fairly ascribed to this situation. Plaintiff’s proof was sufficient to support the judgment which the trial court, without a jury, rendered in his behalf. To demonstrate the correctness of the foregoing conclusions would require an analysis of the pleadings, for which we can perceive no justification.
The judgment of the trial court is affirmed.